Title: To George Washington from Major General Nathanael Greene, 6 December 1779
From: Greene, Nathanael
To: Washington, George


        
          Sir
          Morristown Decemb. 6th 1779
        
        One of the Connecticut brigade quarter Masters was with me this afternoon; and says many of the Officers are apprehensive there will be a scarcity of timber on the Mountain where it is proposd for six brigades to hut. Altho I can hardly suppose their fears are well grounded, yet as it will be almost impossible to get wood to them should it fail, on account of the make of the ground, and from the state of the forage, I should suppose it would not be worth while, to risque any thing of such importance upon such a contingency. Will your Excellency therefore agree to the Connecticut line being put upon the table of land in front of the Mountain on this side of Mr Kembles? This will not weaken the Camp, nor divide the Troops but a little distance, and still preserve the order of encampment from right to left. I have not mentioned the matter to any of them yet, nor they to

me. I intend if the proposition meets your Excellencys approbation, to go down and look upon the ground in the morning; and if I think their fears are groundless, or the place wont answer to say nothing about it. To give satisfaction to all parties is next to impossible. I am with great respect Your Exceys Obedt Sert
        
          N. Greene
        
      